Citation Nr: 0331233	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  96-35 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increase in a 10 percent rating for a 
right knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
temporomandibular joint (TMJ) disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss. 

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971 and from May 1971 to August 14, 1986; this 
service is considered "good" service and qualifying for VA 
benefits.  He also had active service from August 15, 1986 
to December 1989, but he is barred from VA benefits arising 
from this last period of service because of a bad conduct 
discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 RO decision that granted service 
connection and a 10 percent rating for PTSD effective March 
20, 1995; that denied a claim for an increase in a 10 
percent rating for a right knee disability; and that denied 
applications to reopen claims for service connection for a 
low back condition, hypertension, hearing loss, tinnitus, 
and a bilateral TMJ condition.  The veteran testified at 
hearing before the RO in April 1996 and March 1997.  The 
Board remanded the matter in March 1998 and November 1999.  

The veteran testified at a hearing in May 1999 before a 
Member of the Board who has since departed from the Board, 
but he has declined the opportunity to testify at a new 
hearing before the Board.

Also, the veteran was previously represented by an attorney, 
James W. Stanley, Jr., who is no longer authorized to 
represent claimants before the VA.  The veteran has not 
designated any new representative.

In November 1999, the Board also remanded to the RO for 
adjudication a claim of clear and unmistakable error (CUE) 
in a February 1993 RO decision that had denied service 
connection for a low back condition, a jaw condition, 
tinnitus, hearing loss, and hypertension.  In June 2002, the 
RO issued a decision that there was no CUE in the February 
1993 decision.  The veteran has not appealed that 
determination, and it is not before the Board at this time.


FINDINGS OF FACT

1.  Continuously since service connection for PTSD became 
effective in March 1995, the disorder has produced 
considerable social and industrial impairment, and it has 
produced occupational and social impairment with reduced 
reliability and productivity due to various symptoms.

2.  The veteran's service-connected right knee disability 
(residuals of stab wound) produces no instability and slight 
limitation of motion (0 to 110 degrees on last examination).  
The disability also includes a post-surgical scar of the 
right thigh which is over 12 square inches, which results in 
the slight limitation of motion of the right knee.

3.  Claims for service connection for a TMJ disorder, 
hearing loss, tinnitus, and a low back disorder was denied 
by the RO in an unappealed February 1993 decision.  Evidence 
received since then is cumulative or redundant, or by itself 
or in connection with evidence previously assembled is not 
so significant that it must be considered in order to fairly 
decide the merits of these claims.

4.  A claim for service connection for hypertension was also 
denied in an unappealed February 1993 RO decision.  Evidence 
received since then includes some evidence which is not 
cumulative or redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Based on all the evidence, the veteran's 
hypertension was manifest to a compensable degree within the 
year after his good period of active service ended in August 
1986; it is presumed to have begun during such good period 
of service; and such presumption is not rebutted.


CONCLUSIONS OF LAW

1.  Continuously since service connection for PTSD became 
effective in March 1995, the disorder has been 50 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

2.  The criteria for a 20 percent rating for a right knee 
disability, rated on the basis of new scar criteria, have 
been met.  There is no separate compensable limitation of 
motion or instability of the right knee.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261, § 4.118, Diagnostic Code 7801 (2003).

3.  New and material evidence has not been submitted to 
reopen claims for service connection for a TMJ disorder, 
hearing loss, tinnitus, and a low back disorder, and the 
February 1993 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  New and material evidence has been submitted to reopen 
the claim for service connection for hypertension.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).  Based on all the evidence, hypertension was 
incurred on a presumptive basis during the veteran's good 
active service which ended in August 1986.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from February 1968 to 
February 1971 and from May 1971 to August 14, 1986; this 
good service is considered qualifying for VA benefits.  He 
also had active service from August 15, 1986 to December 
1989, but he is barred from VA benefits arising from this 
last period of service because of a bad conduct discharge.

Service medical records show that the veteran was involved 
in a car accident in June 1975.  He was placed on a 
temporary restricted duty profile due to low back pain, with 
reports of pain and spasm over the lumbar area.  He again 
was seen for recent onset of low back pain in July 1979; 
manipulation of L5 relieved the pain.  He was stabbed in the 
right thigh in May 1980.  On a periodic examination in April 
1981, it was noted he had been stabbed in the right thigh a 
year ago and had undergone surgical repair; currently he had 
a surgical scar down the full length of the right thigh.  In 
May 1985, he complained of month-old low back pain.  

As noted above, the veteran's good period of active duty 
ended in August 1986, and this was followed by a period of 
disqualifying service.  Service medical records show that in 
May 1987 he was seen for dizziness since the previous day; 
his blood pressure was elevated.  He continued to be seen in 
May and June 1987 for high blood pressure, hypertension was 
diagnosed, and he was started on medication for the 
condition.  He gave a history of being told he had 
hypertension a year ago.  Among the blood pressure readings 
in May and June 1987 were 134/100, 140/102, 150/100, 
146/102, 140/100, 132/100, 130/94, 150/90, 130/92, 122/70.  
Numerous later medical records show hypertension treated 
with medication.

On retirement examination in March 1988, it was noted the 
veteran had hypertension, bilateral high frequency hearing 
loss, a history of tooth surgery, and low back pain (since a 
car accident 16 years earlier).  

Treatment records from 1988 to 1990 show treatment for 
hypertension, right knee and leg pain, and ringing in the 
ears.  In June 1990, he was noted to have palpable 
subluxation of the right TMJ.  In May 1991, he reported low 
back pain.    

On VA general medical and dental examinations in October 
1992, the veteran reported two back injuries in service, a 
mouth injury, hearing loss and tinnitus in service with 
noise exposure, and right knee injuries.  Diagnoses included 
status post back injury times two, untreated hypertension, 
status post stab wound to the right knee with severed artery 
(repair of same), and status post splinter injury above the 
right knee that was repaired and asymptomatic.  
Temporomandibular joint and dental problems were also 
described on examination.  An audiological evaluation noted 
constant ringing tinnitus since 10 to 12 years earlier, 
which that veteran attributed to in-service noise exposure.  
At that time, the audiological evaluation showed pure tone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
15
25
35
LEFT
-
20
25
30
30

However, unreliable responses on word recognition rendered 
the composite results unacceptable for rating purposes.

In February 1993, the RO denied service connection for a 
back injury, hearing loss, tinnitus, hypertension, and 
bilateral TMJ condition.  The veteran was notified of this 
in March 1993 and did not appeal.

In June 1993, the RO granted service connection and a 10 
percent rating for residuals of a right knee stab wound with 
severed artery.  

The veteran filed a claim in March 1995, seeking service 
connection for PTSD.  He also claimed other compensation 
benefits.

On VA psychiatric examination in June 1995, the veteran's 
mood was serious; affect was appropriate.  Thought processes 
and associations were logical and tight, without loosening 
or confusion.  He had no memory impairment; he was oriented 
times three.  He did not have hallucinations or delusions.  
Insight and judgment were adequate.  He denied suicidal 
ideation.  The diagnosis was chronic PTSD.

He was given a VA medical examination in July 1995.  He 
walked with a normal gait and could walk on heels and toes.  
There was a well healed scar starting in the groin and 
running down the medial aspect of the right knee.  He had a 
knife wound scar about three inches above the patella in the 
quadriceps mechanism of the suprapatellar area.  He had full 
extension and flexion of the right knee to 130 degrees.  All 
ligaments were intact and nontender to stress.  He had 
slight patellofemoral crepitus with pressure over the 
patella in flexion and extension.  X-rays showed minimal 
narrowing of the medial joint line of the right knee, which 
was very early; otherwise, the examination was within normal 
limits.  The examining doctor opined that the veteran had an 
artery laceration above the knee, perhaps perforating the 
femoral artery, that was repaired; there was an extensive 
scar.  The veteran also had an essentially normally 
functioning right knee with early patellofemoral arthritis 
that was degenerative in nature.  

At an April 1996 RO hearing, the veteran described his in-
service injuries and experiences.  

A June 1996 RO decision granted service connection and a 10 
percent rating for PTSD effective March 20, 1995

In August 1996, the veteran described having right knee pain 
off and on for years.  

At a hearing before the RO in March 1997, the veteran 
testified about pain, weakness, and give way in his right 
knee, with infrequent swelling; flashbacks and nightmares of 
Vietnam and memory problems.  He also described suffering an 
injury to the jaw and teeth with subsequent dental repair 
and surgery in service; he stated that he was first 
diagnosed with and treated for hypertension in service.  He 
also claimed tinnitus and hearing loss from service.  He 
said that he suffered back pain in service due to a fall.

A private orthopedic specialist, Philip H. Johnson. M.D., 
wrote in May 1997 that he had first treated the veteran in 
September 1994 for a back injury during an altercation on a 
bus at work; according to hospital records from the 
incident, the veteran had denied any prior injuries or 
accidents except for a right thigh laceration.  The doctor 
stated that while it was possible that there may have been a 
weak link in the veteran's back due to some prior accident, 
there was no way of confirming this and any etiological 
opinions would be conjectural and without definite medical 
certainty.  

VA medical records from 1998 and 1999 reflect treatment of 
drug abuse, foot edema, and hypertension.  The veteran 
complained of chronic low back pain for the past 10 to 15 
years in May 1998.  An August 1998 X-ray of the right knee 
showed the articular surfaces and joint space at the knee to 
be normal; the patellofemoral joint also was unremarkable.  
There as some deformity and new bone formation behind the 
distal femur that could have been due to old trauma, but the 
entire are was not visualized.  The impression was that of a 
normal radiographic examination.

On mental health intake evaluation in September 1998, his 
mood was subdued; there were no problems with affect, 
orientation, memory, hallucinations, or delusions.  
Diagnoses were PTSD and dysthymic disorder, and his GAF 
scale score was 55.  An October 1998 mental health clinic 
record noted that he had a number of PTSD symptoms as well 
as depression and substance abuse, with frequent nightmares, 
intrusive thoughts, exaggerated startle response, and 
avoidance of large groups of people; previously, he had 
anger problems, but he controlled his anger better now.  

On complaint of right knee pain and numbness with weakness 
and giving way in October 1998, X-rays showed minimal 
degenerative joint disease; there was no instability, 
locking, or effusion, but there was medial joint line 
tenderness.  He also had decreased motion of the low back 
with low back pain.  In November 1998, he described having 
frequent difficulties due to PTSD symptoms (nightmares and 
some flashbacks); he also reported difficulties with 
hypertension and symptoms involving the right leg and back.  

In February 1999, he reported that he had injured his back 
in a fall from a tree in service in the 1970s.  

In April 1999, he reported having a good week in dealing 
with depression and anxiety.  On evaluation in April 1999 in 
connection with a VA addiction treatment program, the 
veteran denied having had recent psychological or emotional 
problems, and he did not endorse and significant psychiatric 
symptoms.  An April 1999 MRI showed degenerative changes and 
disc herniations in the lumbar spine.  

The veteran testified at a Board hearing in May 1999 that he 
was currently working part-time as a bus driver.  He 
reported having nightmares between two and three times per 
week and once or twice per month.  He also described sleep 
problems, depression, panic attacks.  He described an 
unstable right knee that gave way; he reported severe pain 
on motion and wearing knee support.  He stated that he had 
injured his back in service.  He also reported having been 
exposed to noise and gunfire as a drill sergeant in service, 
with hearing loss in service.  He stated that he injured his 
jaw while serving in Vietnam and was first told he had high 
blood pressure in 1984 or 1985.  

The veteran was given a myelogram in July 1999 for a 
reported 15-year history of chronic low back pain, including 
reported lumbar surgery in 1985.  There was 
electrodiagnostic evidence of possible right S1 
radiculopathy.  In August 1999, he complained of a history 
of chronic low back pain for the past 20 years.

A private psychologist, Douglas A. Stevens, wrote in 
September 1999 about the veteran's account of in-service 
injuries, including to his jaw, low back, and hearing.  
Psychological testing revealed a highly elevated anxiety 
related disorder and traumatic stress scale scores, 
consistent with PTSD; depression also was at borderline 
level.  The psychologist stated that the veteran was limited 
in the types of jobs he could hold due to his negative 
relationships with others, alienation, and easy 
irritability.  This resulted in definite impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people.  Neurotic symptoms resulted in 
considerable industrial impairment.  

In November 1999, the RO requested that the veteran identify 
all private and VA facilities that had provided treatment 
for a back condition and that he provide an opinion from a 
doctor who had supposedly told the veteran that his back 
condition was related to service.  The veteran has not 
replied.

A December 1999 reply was negative in a search for records 
at the Darnell Army Hospital at Fort Hood, Texas and at Fort 
Lewis, Washington.  

A private psychiatrist, Duong Nguyen, M.D., evaluated the 
veteran in December 1999.  It was noted the veteran had been 
working as a bus driver for 8 years.  He reported depressive 
symptoms.  He denied suicidal or homicidal ideation.  Mood 
was depressed.  Affect was blunted.  Thought processes were 
logical and goal-directed.  There were no hallucinations or 
delusions.  Judgment and insight were fairly good.  
Cognitive examination was within normal limits.  The initial 
diagnostic impression was major depression, recurrent; and 
PTSD, residual.  His GAF scale score was 50.  In addition to 
continuing psychiatric medication, the doctor recommended 
group therapy for the residual PTSD symptoms.

A private orthopedic doctor wrote in January 2000 that his 
office had been treating the veteran since 1994 for low back 
pain, with evidence since 1995 of some early degenerative 
pattern of the lumbar spine, disc disruption, and herniated 
disc at L5-S1, treated with a lumbar laminotomy at L4-5 on 
the left.  The veteran had also suffered new back and neck 
injuries in a car accident in 1999.  The doctor concluded 
that the veteran had persistent degenerate painful L4-5 and 
L5-S1 discs; spinal fusion surgery was recommended.  

On VA examination in February 2000, the veteran described 
having nightmares two to three times per month, but 
sometimes they would not recur for three or four months.  He 
also reported having sleep difficulties and restlessness 
sometimes, having intrusive thoughts and flashbacks, being 
easily startled, being uncomfortable around crowds or in 
stores.  He said he did go to restaurants occasionally and 
occasionally visited relatives and a neighbor.  On 
observation, he was casually groomed and conversed readily.  
He was fully cooperative.  He appeared dysphoric, but speech 
was within normal limits.  His predominant mood was that of 
some depression; affect was appropriate.  Thought processes 
and associations were logical and tight, without loosening 
or confusion.  There was no gross impairment in memory, and 
he was oriented in all spheres.  Hallucinations or delusions 
were not noted.  Insight and judgment were adequate.  He 
denied suicidal and homicidal ideation.  The diagnosis was 
chronic PTSD, and the GAF scale score was 52.  

On VA examination of the right knee in February 2000, the 
veteran complained of right knee pain, give way, popping, 
and numbness in the joint, as well as leg pain; he reported 
using a cane.  There was a sloping scar on the right lower 
extremity, measuring 16.87 inches, from the femoral trigonal 
area, across the adductor canal, to just below the joint 
line medially; it was about one inch in width.  The scar was 
flat.  There was no specific area of hypersensitivity of the 
scar; he had scattered areas of hypalgesia and hypesthesia 
round the scar perimeter.  There also was a one and half 
inch medial suprapatellar scar due to a splinter from 
climbing a pole.  He also had a one inch depressed scar in 
the lateral suprapatellar area, reportedly due to the 
entrance point of the knife that had caused the service-
connected right knee injury.  He had very mild pitting edema 
in the pretibial areas of both lower extremities.  Posterior 
tibial and dorsalis pedis pulses were not palpable.  The 
right knee had motion from 0 to 110 degrees (compared to 
normal motion for the veteran of 0 to 130 degrees).  He had 
retropatellar grating on active and passive flexion and 
extension.  He had guarded rotational tests for impingement, 
but no positive finding was present here.  The knee was 
stable in flexion and extension.  Cruciate and collateral 
ligaments were stable.  The right patella was 22 inches in 
circumference, compared to 21 inches on the left.  X-rays 
showed slight irregularity on the medial edge of the patella 
and linear ostial shadows on the medial femoral edge.  The 
joint space was preserved in all three compartments.  Six 
inches above the knee joint line, there was a medusa-like 
pattern of bone.  Impressions were remote femoral arterial 
laceration; remote vascular anastomosis, femoral system, 
right; chondromalacia patella, right knee; traumatic 
arthritis, not found; myositis ossicans, distal femur 
junction middle distal one-third, not involving the knee 
joint.  The examining doctor also stated that he found no 
instability or subluxation of the knee.  The doctor could 
not establish whether the limitation of motion was due to 
guarding or to periarticular scarring, but the latter could 
be attributed to the service-connected condition.  The 
doctor also stated that the veteran did not have traumatic 
arthritis of the right knee; the findings were compatible 
with chondromalacia patella, which was not part of the 
service-connected disorder of residuals of stab wound with 
severed artery. 

Since the prior final RO decision, numerous records show 
continuing problems with hypertension, and the veteran has 
described how it began in service.

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statement of the case, the supplemental statements of 
the case, and the Board's remands, the RO has informed the 
veteran of the evidence necessary to substantiate his 
claims.  He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent records 
and medical examinations have been obtained.  The VA has 
been informed that no service medical records have been 
found in a search for evidence with two service hospitals 
(at Fort Hood and Fort Lewis).  The VA has also requested 
that the veteran provide certain evidence and identify 
sources and dates for VA and non-VA treatment, but he has 
not replied.  The duty to assist is not a one-way street, 
and the veteran has failed to cooperate in the development 
of his claim.  See 38 C.F.R. § 3.159; Wood v. Derwinski, 1 
Vet. App. 190 (1990).  Under the circumstances of this case, 
the notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

1.  Evaluations of service-connected disabilities

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity, and separate diagnostic codes identify 
the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 
4. 

Service connection for PTSD and a 10 percent rating have 
been in effect since March 20, 1995, and the veteran seeks a 
higher rating.  This is an initial rating case, on the 
initial grant of service connection, and thus different 
percentage ratings for the disability may be assigned for 
different periods of time since the effective date of 
service connection based on the facts found (i.e., "staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of the appeal, the criteria for rating 
psychiatric disorders were revised, effective November 7, 
1996.  Either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the 
new rating criteria are only applicable to the period since 
they took effect.  VAOPGCPREC 3-2000.

The "old" criteria, in effect prior to November 7, 1996, 
provided that PTSD is to be rated 10 percent when such 
condition meets less than the criteria for the 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of social and industrial impairment.  A 30 
percent rating is warranted when it produces definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and psychoneurotic 
symptoms result in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to 
produce definite industrial impairment.  [The term 
"definite" for a 30 percent rating means distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  VAOPGCPREC 9-93.]  A 
50 percent rating is warranted when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in 
considerable industrial impairment.  A 70 percent rating is 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with 
people and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Under the "new" rating criteria, which became effective on 
November 7, 1996, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).

The veteran has reported various symptoms of PTSD.  A 
private psychologist stated in September 1999 that the 
veteran's psychiatric disability produces definite social 
impairment and considerable industrial impairment, thus 
limiting his ability to work.  Shortly thereafter, a private 
psychiatrist diagnosed major depression and residual PTSD in 
December 1999 that warranted group therapy, with an overall 
GAF scale score of 50.  A February 2000 VA examination 
diagnosed PTSD with a GAF scale score of 52.  

Based on all the evidence, it appears that the veteran's 
PTSD is worse than reflected by the 10 percent rating which 
the RO assigned.  While he has been working as a bus driver, 
he has described difficulties in both work and social 
settings due to his PTSD.  The GAF scores which have been 
assigned by clinicians are not determinative of the 
percentage rating to be assigned.  See 38 C.F.R. § 4.126 
(2003), 38 C.F.R. § 4.130 (1996); VAOPGCPREC 10-95.  
However, the Board has considered the GAF scores along with 
the rest of the evidence.  Clinicians seem to place the 
veteran's PTSD impairment in the 50 percent range as 
contemplated by the rating criteria.  

With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
PTSD has produced considerable social and industrial 
impairment, and it has produced occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.  That is, his PTSD has been 50 percent 
disabling under either the old or new rating criteria.  
Although there have been some day-to-day fluctuations in 
PTSD, the condition appears to have been about the same 
since service connection became effective in March 1995, and 
thus the 50 percent rating will be continuous from that date 
(without staged ratings).  The evidence does not show the 
criteria for an even higher 70 percent rating for the 
condition at any time since the effective date of service 
connection.

The veteran also claims an increase in the 10 percent rating 
for his service-connected right knee disability (residuals 
of a right knee stab wound with severed artery).  

When rating the right knee disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the present level of 
disability is of primary concern in a claim for an increased 
rating; the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Historical records show that the veteran's right knee 
condition resulted from a stab wound, and surgery was 
required on the right thigh.  A long right thigh scar 
resulted from the injury and surgery.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Code 5257.  When the 
requirements of a compensable rating under this code are not 
met, a 0 percent rating is assigned.  38 C.F.R. § 4.31.

Normal range of knee motion is from 0 degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 
degrees, and 20 percent when limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
and 20 percent when limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003- 5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 and 9-98.  In this case, however, after 
recent examination, a VA doctor concluded that the veteran 
did not have traumatic arthritis, instability, or 
subluxation of the right knee.  Thus, dual ratings are not 
appropriate.

In fact, the medical evidence does not support even a 10 
percent rating for the right condition under the diagnostic 
codes for instability or limitation of motion of the knee.

The medical evidence, including the latest VA examination, 
shows only slight limitation of motion of the right knee.  
Motion of the right knee was 0 to 110 degrees at the last 
examination.  Even considering the effects of pain on use 
and during flare-ups, it is not shown that there is a 
compensable degree of limitation of motion under Codes 5260 
and 5261.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical evidence also does not show 
right knee instability, let alone slight instability as 
required for a compensable rating under Code 5257.

However, the Board has considered rating the right knee 
condition under the criteria for scars.  As noted, there is 
a long scar down the right thigh from the service injury and 
surgery, and this results in some limitation of motion of 
the right knee (even if that limitation of motion is only 
slight).  

The rating schedule for evaluating scars changed during the 
pendency of this appeal.  Under the old criteria, in effect 
prior to August 30, 2002, a maximum 10 percent rating is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 20 percent rating if the area or 
areas exceed 12 square inches (77 sq. cm.); a 20 percent 
rating is warranted where the area or areas exceed 72 square 
inches (465 sq. cm.).  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  

Medical records show there is a right thigh surgical scar 
measuring 16.87 inches by one inch from the femoral trigonal 
area to the joint line medially.  There also is a knife 
entrance wound manifested by a one-inch depressed scar in 
the lateral suprapatellar area.  The scarring measures more 
than 12 square inches, and far less than 72 square inches, 
and results in the slight limitation of motion of the knee.  
Thus under new Code 7801, a 20 percent rating is warranted 
for the right knee condition.  The Board has considered the 
benefit of the doubt in granting this increased rating.  
38 U.S.C.A. § 5107(b).



2.  Applications to reopen claims for service connection for 
TMJ disorder, hearing loss, tinnitus, hypertension, low back 
disorder

Service connection for a back injury, hearing loss, 
tinnitus, hypertension, and bilateral TMJ condition were 
denied by the RO in a February 1993 RO decision.  The 
veteran did not appeal that decision, which thus became 
final.  38 U.S.C.A. § 7105.  Although the February 1993 RO 
decision is considered final, the claim may be reopened if 
new and material evidence has been submitted since then.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The 
definition of "new and material evidence" was recently 
revised, but the new version only applies to applications to 
reopen which are received by the VA on or after August 29, 
2001; thus the new version does not apply to the instant 
case.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(38 C.F.R. § 3.156(a) (2003)).]

At the time of the February 1993 RO decision, the evidence 
of record included the veteran's statements, service medical 
records, and post-service medical records.  As to a TMJ 
disorder, hearing loss, tinnitus and a low back disorder, 
the Board finds that the evidence submitted since then is 
not new and material.  The additional evidence received has 
included the veteran's own statements and testimony, medical 
records, and letters from doctors.  The veteran's own 
statements are duplicative of earlier assertions and thus 
not new.  The additional medical records of ongoing 
treatment for these conditions is cumulative or redundant, 
not new.   The additional medical evidence does not link 
these conditions to service, and is thus not material.

The Board concludes that new and material evidence has not 
been submitted to reopen the claims for service connection 
for a TMJ disorder, hearing loss, tinnitus, and a low back 
disorder, and the February 1993 RO decision remains final as 
to these claims.

With regard to the claim for service connection for 
hypertension, which was also denied by the RO in February 
1993, the Board finds that there is new and material 
evidence to reopen the claim, including more medical records 
since service and more detailed information from the veteran 
as to when the condition originated.  Having found that this 
claim is reopened, the Board has reviewed the claim on a de 
novo basis.  Manio, supra.

Service connection may be granted for a disability due to 
disease or injury which was incurred in or aggravated by a 
period of active service which was other than dishonorable 
for VA purposes.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be rebuttably presumed for 
certain chronic diseases, including hypertension, which are 
manifest to a compensable degree within the year after such 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran had a lengthy period of "good" service (i.e., no 
character of discharge bar) which ended in August 1986.  
Disabilities from this period of service may be service-
connected.  During his subsequent disqualifying service, in 
May and June 1987 (within the year after his good service 
ended), he was found to have hypertension, and it appears to 
have been to a compensable degree.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Hypertension has continued since 
then.  If hypertension began during the period of 
disqualifying service, there could be no service connection.  
However, under the cited legal authority on presumptive 
service connection, the hypertension is presumed to have 
begun during the recently ended good period of service, 
since it was manifest to a compensable degree within the 
year after such good service, and there is insufficient 
evidence to rebut this presumption.  The Board concludes 
that the veteran's hypertension was incurred during his good 
period of service, and thus service connection is warranted.  
The Board has considered the benefit-of-the-doubt rule in 
granting this benefit.  38 U.S.C.A. § 5107(b).


ORDER

A higher rating of 50 percent for PTSD is granted.

An increased 20 percent rating for a right knee disability 
is granted.

The applications to reopen claims for service connection for 
a TMJ disorder, hearing loss, tinnitus, and a low back 
disorder are denied.

Based on a reopened claim, service connection for 
hypertension is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



